ORDER

PER CURIAM.
Appellant Telisha Liggins (“Liggins”) appeals from the judgment of the trial court convicting Liggins of second-degree murder and armed criminal action. Following a bench trial, Liggins was sentenced to 18 years in prison. Liggins argues that the trial court erred in sentencing her to an 18 year prison term because the State’s increased sentencing recommendation following trial reflects a vindictive punishment of Liggins for exercising her right to proceed to trial.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 30.25(b).